Citation Nr: 1757758	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from      a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
In June 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record. 

The Board in March 2014 reopened and remanded the claim for additional development.  The Board remanded the claim again in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA     will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required, necessitating an additional remand.

Service medical records including a service medical board examination in March 1993 reflect that the Veteran had a back injury treated two to three months prior          to service with two herniated discs then identified.  He did not report this injury or back disability upon service enlistment examination in November 1991 or upon a report of medical history in November 1991, and no back disability was then found.  An examination for diving duty in April 1992 and associated April 1992 report of medical history noted no back condition.  The Veteran reported ongoing low back pain during service, as reflected in a record of initial low back treatment in service in November 1992 and a record of orthopedic consultation also November 1992 as well as subsequent in-service treatment and evaluation records.  He was separated from service based on his back condition, which was then assessed as having existed prior to service.  

The Veteran testified at his June 2013 hearing that he was proceeding in service without any problems until he had an incident aboard ship when he slipped but did not fall while carrying heavy charts.  He asserted that the condition progressed after that time.  

The Board finds that an additional examination and opinion is needed in this         case.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination.  The consequence of failing to report without good cause for an examination scheduled in conjunction with a reopened claim is denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017). 

In July 2014 and September 2016 correspondence, sent in compliance with Board remands in March 2014 and September 2016, the Veteran was asked to identify treatment providers and complete authorization forms for pertinent records to be requested.  The Veteran did not comply with the requests.  Thus, no further action  is required in light of the Veteran's failure to cooperate.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no records exist, the     claims file should be annotated to reflect such.  

2.  The Veteran should be afforded a VA back examination.  The claims file must be reviewed in conjunction with the examination. All tests or studies deemed necessary should be accomplished and the   results reported. Following review of the claims file      and examination of the Veteran, the examiner should respond to the following:

(a) Provide the diagnosis for all current low back disabilities found. 

(b) Provide an opinion as to whether the worsening of the Veteran's preexisting herniated nucleus pulposus of the lumbar     spine noted during service was undebatably   the result of the natural progression of the preexisting condition (rather than being the result of events/activities in service). 

(c) If the examiner concludes that the preexisting herniated nucleus pulposus was worsened beyond normal progression during service, then the examiner is asked to opine whether it is at least  as likely as not (50 percent or greater probability) that the current diagnosed back disability(ies) is etiologically related to or a maturation of the back condition treated during service.  Please explain the reasons for the opinion.  

(d) For any currently diagnosed low back disability that is not related to the preexisting herniated nucleus pulposus, the examiner should provide an opinion whether it is at    least as likely as not (50 percent or greater probability) that the current disability is etiologically related service. Please explain    the reasons for the opinion.  

4. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




